DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 10-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bauer et al. (U.S. Publication 2016/0265733 A1).
With regards to Claim 10, Bauer discloses a vehicle light [Figures 1-12] including:
At least one light-emitting diode [(2): Paragraph 119];
A freeform optical unit [e.g., (40)] disposed optically downstream of the at least one light-emitting diode; and
A diaphragm [e.g., (50)] that is applied to a side of the freeform optical unit facing the at least one light-emitting diode.
With regards to Claim 11, Bauer discloses the diaphragm [e.g., (50)] is a film that is applied to applied to an optical element [e.g., (40, 41)] of the freeform optical unit [note Figures 1-2].
With regards to Claim 12, Bauer discloses the diaphragm [e.g., (50)] being a layer that is applied to an optical element [e.g., (40, 41)] of the freeform optical unit by vapor deposition, spraying or printing [note Figures 1-2].1
With regards to Claim 13, Bauer discloses the diaphragm [e.g., (50)] being an optically nontransmissive partial region of an optical element [e.g., (41)] of the freeform optical unit [e.g., (52’)], wherein the optical element is produced as a multi-component injection-molded part [note Figures 1-2].1
With regards to Claim 14, Bauer discloses the diaphragm [e.g., (50)] being light-absorbing at least at a side facing the at least one light-emitting diode [note Figures 1-2].
With regards to Claim 15, Bauer discloses the freeform optical unit [e.g., (40)] consists of a freeform lens [e.g., Figures 1-2: (40, 41)].
With regards to Claim 16, Bauer discloses the freeform optical unit [e.g., (40)] including a plurality of optical elements [e.g., Figure 2: (40, 41)], and at least one optical element of the plurality of optical elements being a freeform lens [note Figures 1-2].
With regards to Claim 17, Bauer discloses a vehicle including at least one vehicle light [Paragraph 118].
With regards to Claim 18, Bauer discloses the vehicle light being an environment projector for illuminating an area of ground at an access region [Paragraph 118].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON M HAN whose telephone number is (571)272-2207. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane I Lee can be reached on 571-272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Thursday, January 20, 2022

/Jason M Han/Primary Examiner, Art Unit 2875                                                                                                                                                                                                        




    
        
            
        
            
        
            
    

    
        1 “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).